Title: From George Washington to Edmund Randolph, 29 March 1794
From: Washington, George
To: Randolph, Edmund


          
            Sir
            Philadelphia 29 March 1794
          
          It is to be regretted that the Snow Camilla had not got off before she was arrested by
            the Revenue Officer. To permit it now as she is a loaded Vessel might be a delicate, if
            not an unjustifiable measure, under the Act of Congress laying an Embargo.
          
          Whether the representation of the French Minister in his second
            application is of weight sufficient to induce a departure from the obvious meaning of
            the Embargo, is worthy of consideration, under the peculiar circumstances which are
              related.
          I am well disposed, and think we ought to
            comply with Mr Fauchets request, if it can be done without envolving unpleasant
            consequences. I am &ca.
        